Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 1 of 13 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


HARLEYSVILLE WORCESTER        :
INSURANCE COMPANY             :
                              :                      Civil Action No.:       1:20-cv-219
      Plaintiff,              :
                              :
      v.                      :
                              :
HIGH TECH CONSTRUCTION, INC., :
JOE M. DALOMBA, THE RIATA     :
REALTY IRREVOCABLE TRUST, THE :
GREG MERCURIO, JR. 2010       :
REVOCABLE TRUST, AND          :
GREGORY MERCURIO, JR.         :
                              :
                 Defendants.  :

                                         COMPLAINT

                       DECLARATORY JUDGMENT COMPLAINT

       Plaintiff, HARLEYSVILLE WORCESTER INSURANCE COMPANY (“Harleysville”),

for its Declaratory Judgment Complaint against Defendants, HIGH TECH CONSTRUCTION,

INC., JOE M. DALOMBA, THE RIATA REALTY IRREVOCABLE TRUST, THE GREG

MERCURIO, JR. 2010 REVOCABLE TRUST, and GREGORY MERURIO, JR., alleges as

follows:

                                       Nature of the Action

       1.      This is an action for declaratory relief pursuant to 28 U.S.C. § 2201, et seq.

       2.      Harleysville seeks a declaration as to its defense and indemnity obligations with

respect to the Underlying Suit.

       3.      Harleysville seeks a declaration that there is no defense or indemnity coverage for

any insured under Policy No. GL00000099708G issued to High Tech Construction, Inc. and Joe
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 2 of 13 PageID #: 2




M. Dalomba with effective dates of December 1, 2011 to December 1, 2012 (the “Policy”), in

relation to the lawsuit captioned David Bastien, Trustee of the Riata Realty Irrevocable Trust, and

Gregory Mercurio, Jr., Trustee of the Greg Mercurio, Jr., 2010 Revocable Trust, and Gregory

Mercurio, Jr. v. High Tech Construction of RI, Inc., High Tech Construction, Inc., The Bailey

Group, LLC, Bridgeview Construction, Inc., Classic Plastering, LLC, Frank Vancore, and Joseph

Dalomba, Docket No. C.A. No. PC-2017-1812, pending in the Superior Court of Rhode Island,

Providence (the “Underlying Suit”).

                                      Jurisdiction and Venue

        4.     Harleysville is an insurance company organized under the laws of the State of Ohio.

Harleysville is domiciled in the State of Ohio with its principal place of business in Columbus,

Ohio.

        5.     Upon information and belief, Defendant, High Tech Construction, Inc., is

organized under the laws of the State of Rhode Island with a business address of 888 Lonsdale

Avenue, Central Falls, R102863. Accordingly, this Court has personal jurisdiction over it.

        6.     Upon information and belief, Defendant, David Bastien, in his capacity as trustee

of the Riata Trust, is a Rhode Island citizen with an address of 381 Metro Center Boulevard,

Warwick, R102886. Accordingly, this Court has personal jurisdiction over it.

        7.     Upon information and belief, Defendant, Gregory Mercurio, Jr., in his capacity as

trustee of the Mercurio Trust, is a Rhode Island citizen with an address of 20 Riata Drive, Lincoln,

Rhode Island 02865. Accordingly, this Court has personal jurisdiction over it.

        8.     Upon information and belief, Defendant, Gregory Mercurio, Jr. is a Rhode Island

citizen with an address of 20 Riata Drive, Lincoln, Rhode Island 02865. Accordingly, this Court

has personal jurisdiction over him.



                                                 2
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 3 of 13 PageID #: 3




        9.      Upon information and belief, Defendant, Joe M. Dalomba is a Rhode Island

resident with an address of 888 Lonsdale Avenue, Central Falls, Rhode Island 02863. Accordingly,

this Court has personal jurisdiction over him.

        10.     Upon information and belief, the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

        11.     Jurisdiction in this Court is proper under 28 U.S.C. § 1332(a)(1) in that Harleysville

and Defendants are citizens of different states and the amount in controversy exceeds $75,000.00.

        12.     Venue is proper in this Court under 28 U.S.C. § 1391(a) because all of the

Defendants reside in this judicial district and a substantial part of the events or omissions giving

rise to this action occurred in this judicial district.

                                                The Policy

        13.     Harleysville issued Policy No. GL00000099708G to High Tech Construction, Inc.

and Joe M. Dalomba with effective dates of December 1, 2011 to December 1, 2012 (the “Policy”),

A true and accurate copy of the Policy is appended hereto as Exhibit A and incorporated by

reference in its entirety.

        14.     Harleysville expressly reserves its right to rely on the Policy in its entirety in

seeking declaratory judgment that there was/is no duty to defend and/or indemnify any insured in

relation to the Underlying Suit. Harleysville further expressly reserved the right to modify and

amend this Declaratory Judgment Complaint.

                                          The Underlying Suit

        15.     On or about April 21, 2017, David Bastien, Trustee of the Riata Realty Irrevocable

Trust, and Gregory Mercurio, Jr., Trustee of the Greg Mercurio, Jr., 2010 Revocable Trust, and

Gregory Mercurio, Jr. (collectively referred to as “plaintiffs”) instituted the Underlying Suit



                                                     3
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 4 of 13 PageID #: 4




against High Tech Construction, Inc. and several other defendants in Rhode Island Superior Court,

Judicial District of Providence.

        16.    On or about July 17, 2017, plaintiffs filed an Amended Complaint, which is the

operative Complaint in the Underlying Suit (the “Complaint”). A true and accurate copy of the

Complaint is attached hereto as Exhibit B and incorporated by reference.

        17.    The Underlying Suit arises out of demolition and construction work performed at

20 Riata Drive, Lincoln, Rhode Island 02865 (the “Property”).

        18.    On or about April 30, 2018, plaintiffs filed an Application for Entry of Default

against High Tech Construction, Inc. in the Underlying Suit.

        19.    High Tech Construction, Inc. was aware of the April 30, 2018 Application on or

about April 30, 2018.

        20.    Joe M. Dalomba was aware of the April 30, 2018 Application on or about April 30,

2018.

        21.    Counsel for High Tech Construction, Inc. and/or Joe M. Daloma was/were aware

of the Application on or about April 30, 2018.

        22.    Default was entered in the Underlying Suit against High Tech Construction, Inc. on

or about May 3, 2018.

        23.    High Tech Construction, Inc. was aware of the May 3, 2018 entry of Default against

High Tech Construction, Inc. on or about May 3, 2018.

        24.    Joe M. Dalomba was aware of the May 3, 2018 entry of Default against High Tech

Construction, Inc. on or about May 3, 2018.

        25.    Counsel for High Tech Construction, Inc. and/or Joe M. Daloma was/were aware

of the May 3, 2018 entry of Default against High Tech Construction, Inc. on or about May 3, 2018.



                                                 4
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 5 of 13 PageID #: 5




          26.   High Tech Construction, Inc. first provided notice of any “occurrence”, claim or

“suit” on March 5, 2019.

          27.   High Tech Construction, Inc. is represented by counsel in the Underlying Suit,

which counsel was appointed by Harleysville. Such representation is provided to High Tech

Construction, Inc. under a reservation of rights.

          28.   On November 12, 2019, defense counsel assigned to High Tech Construction, Inc.

by Harleysville under a reservation of rights filed a Motion to Vacate the Default.

          29.   On January 9, 2020, the Court denied the Motion to Vacate the Default.

          30.   One of the basis cited by the Court for its denial of the Motion to Vacate the Default

was Attorney Comley’s and Attorney Litwin’s knowledge of the Application for Entry of Default,

as well as the Order of Default entered on May 3, 2018 and the Court held that there was no basis

to support the substantial delay to have the Default lifted.

          31.   Joe M. Palomba has not sought defense and/or indemnity coverage under the

Policy.

                               First Count – Declaratory Judgment –
                                        No Duty To Defend

          32.   FFCIC incorporates paragraphs 1 – 31 as if fully set forth herein.

          33.   The initial grant of liability coverage expressly and unambiguously provides, in

relevant part, as follows:

SECTION I – COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1. Insuring Agreement

   a. We will pay those sums that the insured becomes legally obligated to pay as damages
      because of “bodily injury” or “property damage” to which this insurance applies. We will
      have the right and duty to defend the insured against any “suit” seeking those damages.

                                                    5
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 6 of 13 PageID #: 6




          However, we will have no duty to defend the insured against any “suit” seeking damages
          for “bodily injury” or “property damage” to which this insurance does not apply. We may,
          at our discretion, investigate any “occurrence” and settle any claim or “suit” that may result.
          But:

          (1) The amount we will pay for damages is limited as described in Section III – Limits Of
              Insurance; and

          (2) Our right and duty to defend ends when we have used up the applicable limit of
              insurance in the payment of judgments or settlements under Coverages A or B or
              medical expenses under Coverage C.

          No other obligation or liability to pay sums or perform acts or services is covered unless
          explicitly provided for under Supplementary Payments – Coverages A and B.

   b. This insurance applies to “bodily injury” or “property damage” only if:

          (1) The “bodily injury” or “property damage” is caused by an “occurrence” that takes place
              in the “coverage territory”;

          (2) The “bodily injury” or “property damage” occurs during the policy period; and

                                                   ***

          34.    The Underlying Suit fails to trigger coverage under the insuring agreement because

the Underlying Suit does not allege damages because of “bodily injury” or “property damage” as

defined by the Policy.

          35.    The Underlying Suit fails to trigger coverage under the insuring agreement because

any alleged damages because of “bodily injury” or “property damage” asserted in the Underlying

Suit were not caused by an “occurrence” as defined by the Policy.

          36.    The Underlying Suit fails to trigger coverage under the insuring agreement because

the Underlying Suit does not allege damages because of “bodily injury” or “property damage”

caused by an “occurrence”, which “bodily injury” or “property damage” occurred during the policy

period.




                                                    6
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 7 of 13 PageID #: 7




       37.    There is no coverage under the Policy for the Underlying Suit because coverage is

excluded pursuant to exclusions a., b., g., j.(4), j.(5), j.(6), k. l., m., n. and/or EXCLUSION –

EXTERIOR INSULATION AND FINISH SYSTEMS (EIFS) Endorsement IL-7115, which

expressly and unambiguously state, in relevant part:

2. Exclusions

   This insurance does not apply to:

   a. Expected Or Intended Injury

       “Bodily injury” or “property damage” expected or intended from the standpoint of the
       insured.

       This exclusion does not apply to “bodily injury” or “property damage” resulting from the
       use of reasonable force to protect persons or property.

   b. Contractual Liability

       “Bodily injury” or “property damage” for which the insured is obligated to pay damages
       by reason of the assumption of liability in a contract or agreement. This exclusion does not
       apply to liability for damages:

       (1) That the insured would have in the absence of the contract or agreement; or

       (2) Assumed in a contract or agreement that is an “insured contract”, provided the “bodily
           injury” or “property damage” occurs subsequent to the execution of the contract or
           agreement. Solely for the purposes of liability assumed in an “insured” contract”,
           reasonable attorney fees and necessary litigation expenses incurred by or for a party
           other than an insured are deemed to be damages because of “bodily injury” or “property
           damage”, provided:

   g. Aircraft, Auto Or Watercraft

       “Bodily injury” or “property damage” arising out of the ownership, maintenance, use or
       entrustment to others of any aircraft, “auto” or watercraft owned or operated by or rented
       or loaned to any insured. Use includes operation and “loading or unloading”.

   j. Damage To Property

       “Property damage” to:

       (4) Personal property in the care, custody or control of the insured;

                                                7
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 8 of 13 PageID #: 8




     (5) That particular part of real property on which you or any contractors or subcontractors
         working directly or indirectly on your behalf are performing operations, if the “property
         damage” arises out of those operations; or

     (6) That particular part of any property that must be restored, repaired or replaced because
         “your work” was incorrectly performed on it.

     Paragraph (6) of this exclusion does not apply to “property damage” included in the
     “products-completed operations hazard”.

  k. Damage To Your Product

     “Property damage” to “your product” arising out of it or any part of it.

  l. Damage To Your Work

     “Property damage” to “your work” arising out of it or any part of it and included in the
     “products-completed operations hazard”.

     This exclusion does not apply if the damage work or the work out of which the damage
     arises was performed on your behalf by a subcontractor.

  m. Damage To Impaired Property Or Property Not Physically Injured

     “Property damage” to “impaired property” or property that has not been physically injured,
     arising out of:

     (1) A defect, deficiency, inadequacy or dangerous condition in “your product” or “your
         work”; or

     (2) A delay or failure by you or anyone acting on your behalf to perform a contract or
         agreement in accordance with its terms.

     This exclusion does not apply to the loss of use of other property arising out of sudden and
     accidental physical injury to “your product” or “your work” after it has been put to its
     intended use.

  n. Recall Of Products, Work Or Impaired Property

     Damages claimed for any loss, cost or expense incurred by you or others for the loss of
     use, withdrawal, recall, inspection, repair, replacement , adjustment, removal or disposal
     of:

     (1) “Your product”;



                                              8
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 9 of 13 PageID #: 9




       (2) “Your work”; or

       (3) “Impaired property”;

       if such product, work or property is withdrawn or recalled from the market or from use by
       any person or organization because of a known or suspected defect, deficiency, inadequacy
       or dangerous condition in it.

       EXCLUSION – EXTERIOR INSULATION AND FINISH SYSTEMS (EIFS)

This insurance does not apply to “bodily injury” or “property damage” included in the “products-
completed operations hazard” and arising out of the manufacture, installation, application, use or
sale of Exterior Insulation and Finish Systems (EIFS) or similar system, including any part,
exterior component, fixture or feature of such a system.

       38.     The Policy Conditions expressly and unambiguously provide, in relevant part, as

follows:

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

   a. You must see to it that we are notified as soon as practicable of an “occurrence” or an
      offense which may result in a claim. To the extent possible, notice should include:

       (1) How, when and where the “occurrence” or offense took place;

       (2) The names and addresses of any injured persons and witnesses; and

       (3) The nature and location of any injury or damage arising out of the “occurrence” or
           offense.

   b. If a claim is made or “suit” is brought against any insured, you must:

       (1) Immediately record the specifics of the claim or “suit” and the date received; and

       (2) Notify us as soon as practicable.

       You must see to it that we receive written notice of the claim or “suit” as soon as
       practicable.

   c. You and any other involved insured must:

       (1) Immediately send us copies of any demands, notices, summonses or legal papers
           received in connection with the claim or “suit”;


                                                9
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 10 of 13 PageID #: 10




        (2) Authorize us to obtain records and other information;

        (3) Cooperate with us in the instigation or settlement of the claim or defense against the
            “suit”; and

        (4) Assist us, upon our request, in the enforcement of any right against any person or
            organization which may be liable to the insured because of injury or damage to which
            this insurance may also apply.

    d. No insured will, except at that insured’s own cost, voluntarily make a payment, assume
       any obligation, or incur any expense other than for first aid, without our consent.

        39.     High Tech Construction, Inc. and Joe M. Dalomba breached Policy Condition 2 in

that it/he/they failed to see to it that Harleysville was notified as soon as practicable of an

“occurrence” that may result in a claim, to the extent one occurred, which Harleysville denies;

        40.     High Tech Construction, Inc. and Joe M. Dalomba breached Policy Condition 2 in

that it/he/they failed to notify Harleysville, in writing, as soon as practicable that a claim was made;

        41.     High Tech Construction, Inc. and Joe M. Dalomba breached Policy Condition 2 in

that it/he/they failed to notify Harleysville, in writing, as soon as practicable that a “suit” was

brought;

        42.     High Tech Construction, Inc. and Joe M. Dalomba breached Policy Condition 2 in

that it/he/they failed to immediately send Harleysville copies of any demands, notices, summonses

and/or legal papers received in connection with a claim and/or “suit”;

        43.     Harleysville is entitled to a declaration that it does not have a duty to defend any

insured with respect to the Underlying Suit under the Policy.



                              Second Count – Declaratory Judgment –
                                     No Duty To Indemnify

        44.     Harleysville incorporates paragraphs 1 – 43 as if fully set forth herein.




                                                  10
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 11 of 13 PageID #: 11




       45.     Harleysville is entitled to a declaration that it does not have a duty to indemnify any

insured with respect to the Underlying Suit under the Policy.




                                                 11
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 12 of 13 PageID #: 12




                               [Intentionally Blank]




                                       12
Case 1:20-cv-00219-JJM-LDA Document 1 Filed 05/18/20 Page 13 of 13 PageID #: 13




WHEREFORE, the plaintiff, Harleysville, respectfully requests a judgment against the Defendants

as follows:

   A.      Declaring that Harleysville is not obligated to defend any insured under the Policy as to

           the allegations in the Underlying Suit;

   B.      Declaring that Harleysville is not obligated to indemnify any insured under the Policy

           as to the allegations in the Underlying Suit;

   C.      Awarding Harleysville its attorneys’ fees and costs in this action; and

   D.      Awarding such other and further relief allowed by law and/or equity as the Court deems

           just and proper.

DEMAND FOR JURY TRIAL

        The plaintiff, Nationwide, hereby demands a jury trial.



                                              Plaintiff,
                                              HARLEYSVILLE WORCESTER INSURANCE
                                              COMPANY,
                                              By Its Attorney:


                                              /s/ Casey L. McCaffrey________________
                                              Casey L. McCaffrey, Esq., #9337
                                              cmccaffrey@hassettanddonnelly.com
                                              Hassett & Donnelly, P.C.
                                              446 Main Street - 12th Floor
                                              Worcester, MA 01608
                                              Tel: (508) 791-6287
                                              Fax: (508) 791-2652


DATED:         Worcester, Massachusetts
               May 18, 2020




                                                 13
